Pee Curiam,
The learned court below left it to the jury to say whether there had been any waiver of the forfeiture contained in the agreement, and the jury found by their verdict that there was not. The clause of forfeiture was written in the plainest words. *13A failure to pay the installments for a definite time of three months avoided the agreement by its express terms. It was the contract and therefore the law of the parties. Time was made of the essence of the contract and we cannot disregard that provision without making a new contract for the parties. The reasons given by the court below in the opinion on the motion for a new trial are sufficient to sustain the action of the court. Substantially for those reasons we think the judgment should be affirmed.
Judgment affirmed.